DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2021, 6/8/2022, and 8/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 3, 9-11 objected to because of the following informalities:  
Claim 1 recites “wherein the housing forms a feed channel that is fluidically connected to the side channel for feeding gas to the side channel and a discharge channel that is fluidically connected to the side channel for discharging gas out of the side channel” in line 6-9. For a better understanding of “a feed channel for feeding” and “a discharge channel for discharging”, the suggested correction would be to add commas: ““wherein the housing forms a feed channel, that is fluidically connected to the side channel, for feeding gas to the side channel and a discharge channel, that is fluidically connected to the side channel, for discharging gas out of the side channel”.
Claim 3 recites “the first and second discharge channel part” in line 2. Grammatically, the limitation should be “the first and second discharge channel parts”.
Claim 9 recites “the first and second discharge channel part” in line 2. Grammatically, the limitation should be “the first and second discharge channel parts”.
Claim 10 recites “its” in line 2. For a better understanding of “its”, the suggested correction would be to change the limitation to: “so that a sealing surface and gas outlet opening of the outlet connector are configured to be spaced apart”.
Claim 11 recites “the first and second connector part” in line 2. Grammatically, the limitation should be “the first and second connector parts”.
Claim 11 recites “the first and second discharge channel part” in line 2. Grammatically, the limitation should be “the first and second discharge channel parts”.
Claim 11 recites “the first and second feed channel part” in line 2. Grammatically, the limitation should be “the first and second feed channel parts”.
Claim 11 recites “a surrounding sealing tape, in particular a surrounding sealing cord is arranged” in line 3. There is a missing comma and the limitation should be “a surrounding sealing tape, in particular a surrounding sealing cord, is arranged”.
Claim 11 recites “the sealing tape, in particular the sealing cord, run parallel” in line 4. Grammatically, the limitation should be “the sealing tape, in particular the sealing cord, runs parallel”.
Claim 14 recites “The side channel” in line 1. All of the dependent claims recite “the side channel compressor”. The examiner is unsure if the applicant wants claim 14 to be recited the same way as the other dependent claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the pipe front end” in line 3. There is lack of antecedent basis for this limitation in the claim. Suggested correction: “a pipe front end”.
Claim 8 recites “the pipe front end connecting surface” in line 2. There is lack of antecedent basis for this limitation in the claim. Suggested correction: “a pipe front end” in claim 7.
Claim 9 recites “the inside” in line 3. There is lack of antecedent basis for this limitation in the claim. Suggested correction: “an inside”
Claim 13 recites “the one channel arm” in line 1. There is lack of antecedent basis for this limitation in the claim. Suggested correction: “one channel arm of the two channel arms”.
Claim 13 recites “the other channel arm” in line 3. There is lack of antecedent basis for this limitation in the claim. Suggested correction: “an other channel arm of the two channel arms”.
Claim 14 recites “the one channel arm” in line 1. There is lack of antecedent basis for this limitation in the claim. Suggested correction: “one channel arm”.
Claim 14 recites “the other channel arm” in line 4. There is lack of antecedent basis for this limitation in the claim. Suggested correction: “an other channel arm”.
Claim 15 recites “the one plug-in pipe” in line 3. There is lack of antecedent basis for this limitation in the claim. Suggested correction: “one plug-in pipe of the two plug-in pipes”.
Claim 15 recites “the further plug-in pipe” in line 3. There is lack of antecedent basis for this limitation in the claim. Suggested correction: “a further plug-in pipe of the two plug-in pipes”.
Claims 10-12 depend off of indefinite claims, therefore, rendering these claims indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmar et al. US 20180202447 in view of Fischer US 20140017064, Dobler et al. US 5785490, and Elsaesser et al. US 10253662.
Regarding claim 1, Dittmar discloses: 
A side channel compressor for compressing gas (Fig 1), the side channel compressor comprising: 
a housing (4), which forms a side channel (20); and 
an impeller drive (10) arranged in the housing (10 is in 4), which comprises 
an impeller (3) arranged in the side channel (3 is in 20) for driving gas through the side channel, 
wherein the housing forms a feed channel (29) that is fluidically connected to the side channel for feeding gas to the side channel (30 connects to 20) and 
a discharge channel (33) that is fluidically connected to the side channel for discharging gas out of the side channel (Fig 2: 28(20) connects to 33), 
wherein the feed channel branches into two separate channel arms (Fig 1: two 29) each extending along a channel arm center axis (Axis between the two 29), 
wherein the housing is subdivided along a separating plane (Plane between 8 and 9) into 
a first housing part (8) and 
a second housing part (9), which lie against one another (8 and 9 connect through 21).
However, Dittmar is silent as to:
a first housing part and a second housing part, which, sealed,
wherein the discharge channel is separated at least in sections along the separating plane into a first discharge channel part arranged integrally on the first housing part and a second discharge channel part arranged integrally on the second housing part, 
wherein either the first discharge channel part, forming a gas outlet opening arranged completely apart from the separating plane, opens out on a connecting surface of the first housing part for conducting gas, or 
the second discharge channel part, forming a gas outlet opening arranged completely apart from the separating plane, opens out on a connecting surface of the second housing part for conducting gas.
From the same field of endeavor, Fischer teaches: 
wherein the discharge channel (Fig 1: 28) is separated at least in sections along the separating plane into a first discharge channel part (Part of 28 that is connected to 8) arranged integrally on the first housing part (8) and a second discharge channel part (Part of 28 that is on 9)  arranged integrally on the second housing part (9), 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dittmar’s housing to be split with two inlet structure with the “Y” connection to have a fluid supply line connected to the side channel machine easily and economically (Par 3).
From the same field of endeavor, Dobler teaches: 
Col 2, line 59-60: Outlet 30 splits from the middle plane of the impeller.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dittmar outlet to be at an angle to provide an effective flow cross section (Col 2, line 60-65).
The combination would result in: wherein either the first discharge channel part, forming a gas outlet opening arranged completely apart from the separating plane, opens out on a connecting surface of the first housing part for conducting gas, or the second discharge channel part, forming a gas outlet opening arranged completely apart from the separating plane, opens out on a connecting surface of the second housing part for conducting gas.
From the same field of endeavor, Elsaesser teaches: 
a first housing part (Fig 2: 38) and a second housing part (40), which, sealed (25 seals housing).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dittmar’s housing to have seals in between them to seal the interior of the housing (Col 6, line 59).
Regarding claim 2, Dittmar discloses:
wherein the feed channel is separated at least in sections along the separating plane into a first feed channel part (Fig 1: Right 29 on 8) arranged integrally on the first housing part and a second feed channel part (Top 29 on 9) arranged integrally on the second housing part.
Regarding claim 3, Dittmar discloses: 
wherein the side channel is configured annularly and is designed for redirecting the gas flowing through the side channel by at least 180°, by at least 200°, by at least 220°, by at least 240° or by at least 270° (Fig 3: Flow 6 goes around in at least 3 quadrants of therefore directing gas by at least 270°).
However, Dittmar is silent as to:
wherein the discharge channel or the first and second discharge channel part are passed through between the two channel arms of the feed channel.
From the same field of endeavor, Fischer teaches: 
wherein the discharge channel or the first and second discharge channel part (Fig 1: 28) are passed through between the two channel arms of the feed channel (28 is between the two 32 paths).
The modification is made in claim 1.
Regarding claim 4, Dittmar discloses all of the above limitations. However, Dittmar is silent as to:
wherein the gas outlet opening is framed by a completely surrounding sealing seat which has an all-round contiguous and joint-free sealing surface.
From the same field of endeavor, Elsaesser teaches:
wherein the gas outlet opening (Fig 7: 50) is framed by a completely surrounding sealing seat which has an all-round contiguous and joint-free sealing surface (25 is all around the housing and 50).
The modification is made in claim 1.
Regarding claim 5, Dittmar discloses all of the above limitations. However, Dittmar is silent as to:
wherein: the sealing surface is formed by the connecting surface, and/or the sealing surface is formed by a channel inner surface of the first discharge channel part or by a channel inner surface of the second discharge channel part.
From the same field of endeavor, Elsaesser teaches:
wherein: the sealing surface (Fig 6: Surface between 38 and 40 that has 25 between) is formed by the connecting surface, and/or the sealing surface is formed by a channel inner surface of the first discharge channel part or by a channel inner surface of the second discharge channel part (Fig 7: 50 has a surface around the two casing that 25 seals).
The modification is made in claim 1.
Regarding claim 6, Dittmar discloses: 
wherein a transverse axis which stands perpendicularly on the channel arm center axes, wherein the separating plane transversely or at a right angle with respect to the transverse axis and/or parallel or substantially parallel with 21respect to each of the two channel arm center axes (Transverse and separating plane with center axes as shown in clip below).

    PNG
    media_image1.png
    325
    546
    media_image1.png
    Greyscale

Regarding claim 7, Dittmar discloses all of the above limitations. However, Dittmar is silent as to:
wherein the housing or the first housing part and the second housing part forms a tubular outlet connector extending along a connector center axis for letting gas out of the side channel, which on the pipe front end comprises the connecting surface, on which the gas outlet opening opens out.
From the same field of endeavor, Fischer teaches: 
wherein the housing or the first housing part and the second housing part (Fig 1: 28) forms a tubular outlet connector  (28 together forms an outlet) extending along a connector center axis (Axis of 28) for letting gas out of the side channel, which on the pipe front end comprises the connecting surface, on which the gas outlet opening opens out (The surface of the pipe 28 that allow gas out).
The modification is made in claim 1. 
Regarding claim 8, Dittmar discloses all of the above limitations. However, Dittmar is silent as to:
wherein: the pipe front end connecting surface of the outlet connector forms a contiguous sealing surface of an axial sealing seat for an axial seal that is joint-free and completely surrounds the gas outlet opening, and/or the outlet connector furthermore comprises a circumferential axial sealing flange projecting radially from the outlet connector with respect to the connector center axis, which forms a contiguous sealing surface of an axial sealing seat for an axial seal that is joint-free and completely surrounds the gas outlet opening.
From the same field of endeavor, Elsaesser teaches:
wherein: the pipe front end connecting surface of the outlet connector forms a contiguous sealing surface (Fig 7: 50 has a surface around the two casing that 25 seals) of an axial sealing seat (Fig 6: Seat in 38 that holds 25) for an axial seal (25) that is joint-free and completely surrounds the gas outlet opening (Fig 7: 25 and sealing surface surrounds 50), 
and/or the outlet connector furthermore comprises a circumferential axial sealing flange (Flange that surrounds 50) projecting radially from the outlet connector with respect to the connector center axis, which forms a contiguous sealing surface (Fig 7: 50 has a surface around the two casing that 25 seals) of an axial sealing seat (Fig 6: Seat in 38 that holds 25) for an axial seal (25) that is joint-free and completely surrounds the gas outlet opening (Fig 7: 25 and sealing surface surrounds 50).
The modification is made in claim 1.
Regarding claim 9, Dittmar discloses all of the above limitations. However, Dittmar is silent as to:
wherein the outlet connector comprises a channel inner surface of the first or second discharge channel part that is orientated radially to the inside with respect to the connector center axis, wherein this channel inner surface forms a contiguous sealing surface of a radial sealing seat for a radial seal that is joint-free and completely surrounds the gas outlet opening.
From the same field of endeavor, Elsaesser teaches:
wherein the outlet connector comprises a channel inner surface of the first or second discharge channel part (Fig 7: Surface that surrounds 50 that holds 25) that is orientated radially to the inside with respect to the connector center axis, wherein this channel inner surface forms a contiguous sealing surface (Fig 7: 50 has a surface around the two casing that 25 seals) of a radial sealing seat (Fig 6: Seat in 38 that holds 25) for a radial seal (25) that is joint-free and completely surrounds the gas outlet opening (Fig 7: 25 and sealing surface surrounds 50).
The modification is made in claim 1.
Regarding claim 10, Dittmar discloses all of the above limitations. However, Dittmar is silent as to:
wherein: the outlet connector is inclined at an angle with respect to the separating plane, so that its sealing surface and gas outlet opening are configured spaced apart from the separating plane and free of a separating plane, and/or the outlet connector is subdivided by the separating plane into a first connector part arranged in particular integrally on the first housing part and into a second connector part arranged in particular integrally on the second housing part, wherein the connecting surface is configured free of a separating plane and formed completely on the first or on the second connector part.
From the same field of endeavor, Fischer teaches:
the outlet connector is subdivided by the separating plane (Fig 2: 28 is divided in two 27) into a first connector part (27 on 8) arranged in particular integrally on the first housing part (8) and into a second connector part (27 on 9) arranged in particular integrally on the second housing part (9), 
The modification is made in claim 1.
From the same field of endeavor, Elsaesser teaches:
A sealing surface around the outlet (Fig 7: sealing surface that holds 25 goes around 50).
The modification is made in claim 1.
From the same field of endeavor, Dobler teaches:
wherein: the outlet connector is inclined at an angle with respect to the separating plane (Fig 4: 30 is inclined with respect to the plane that runs in between the blades),
The modification is made in claim 1.
The combination would result in: the sealing surface and gas outlet opening are configured spaced apart from the separating plane and free of a separating plane, and wherein the connecting surface is configured free of a separating plane and formed completely on the first or on the second connector part.
Regarding claim 11, Dittmar discloses all of the above limitations. However, Dittmar is silent as to:
wherein between the first and second connector part and the first and second discharge channel part and/or the first and second feed channel part a surrounding sealing tape, in particular a surrounding sealing cord is arranged sandwich-like, wherein the sealing tape, in particular the sealing cord, run parallel to the separating plane or within the separating plane.
From the same field of endeavor, Fischer teaches:
a first connector part (Fig 2: 27 on 8) 
a second connector part (27 on 9) 
The modification is made in claim 1.
From the same field of endeavor, Dobler teaches:
wherein: the outlet connector is inclined at an angle with respect to the separating plane (Fig 4: 30 is inclined with respect to the plane that runs in between the blades),
The modification is made in claim 1.
From the same field of endeavor, Elsaesser teaches:
A sealing surface around the outlet (Fig 7: sealing surface that holds 25 goes around 50) that is sandwiched between two housings (Fig 6: 25 is between housing 38 and 40). 
The modification is made in claim 1.
The combination would result in: wherein between the first and second connector part and the first and second discharge channel part and/or the first and second feed channel part a surrounding sealing tape, in particular a surrounding sealing cord is arranged sandwich-like, wherein the sealing tape, in particular the sealing cord, run parallel to the separating plane or within the separating plane.
Regarding claim 12, Dittmar discloses all of the above limitations. However, Dittmar is silent as to:
wherein the sealing tape, in particular the sealing cord, are touchingly supported on two planar circumferential sealing surfaces on both sides, wherein a first circumferential sealing surface is formed by the first housing part and wherein a second circumferential sealing surface is formed by the second housing part.
From the same field of endeavor, Fischer teaches:
a first connector part (Fig 2: 27 on 8) 
a second connector part (27 on 9) 
The modification is made in claim 1.
From the same field of endeavor, Dobler teaches:
wherein: the outlet connector is inclined at an angle with respect to the separating plane (Fig 4: 30 is inclined with respect to the plane that runs in between the blades),
The modification is made in claim 1.
From the same field of endeavor, Elsaesser teaches:
wherein the sealing tape (Fig 6: 25), in particular the sealing cord, are touchingly supported on two planar circumferential sealing surfaces on both sides, wherein a first circumferential sealing surface (Surface that is on 38 that faces 40) is formed by the first housing part (38) and wherein a second circumferential sealing surface (Surface that is on 40 that faces 38) is formed by the second housing part (40).
The modification is made in claim 1.
Regarding claim 13, Dittmar disclose: 
wherein the one channel arm (Fig 1: Right 29) is arranged integrally on the first housing part (Right 29 on 8) and fluidically connected to the side channel (Right 29 connects to 20), and that the other channel arm (Left 29) is arranged integrally on the second housing part (Left 29 on 9) and fluidically connected to the side channel (Left 29 connects to 20).
Regarding claim 14, Dittmar discloses all of the above limitations. However, Dittmar is silent as to:
wherein the one channel arm of the two channel arms, forming a first gas inlet opening, opens out on a first plug-in surface on the first housing part aligned transversely with respect to the connecting surface and in that the other channel arm of the two channel arms, forming a further second gas inlet opening, opens out on a second plug-in surface on the second housing part that is aligned transversely with respect to the connecting surface.
From the same field of endeavor, Fischer teaches: 
wherein the one channel arm of the two channel arms (Fig 2; Par 49: 32 on 8), forming a first gas inlet opening (11 that opens on side 8), opens out on a first plug-in surface on the first housing part aligned transversely with respect to the connecting surface (8 opening with the surface off 11) and in that 
the other channel arm of the two channel arms (Fig 2; Par 50: 32 on 9), forming a further second gas inlet opening (11 that opens on side 9), opens out on a second plug-in surface on the second housing part that is aligned transversely with respect to the connecting surface (9 opening with the surface off 11).
The modification is made in claim 1.
Regarding claim 15, Dittmar discloses all of the above limitations. However, Dittmar is silent as to:
wherein the side channel compressor comprises a separately formed one-piece Y-inlet connector, which comprises an inlet pipe for letting gas into the feed channel, which branches into two plug-in pipes, wherein the one plug-in pipe is plugged into the first gas inlet opening and the further plug-in pipe into the further second gas inlet opening.
From the same field of endeavor, Fischer teaches: 
wherein the side channel compressor comprises a separately formed one-piece Y-inlet connector (Fig 2: 4), which comprises an inlet pipe for letting gas into the feed channel (36), which branches into two plug-in pipes (Branches into two 32), wherein the one plug-in pipe is plugged into the first gas inlet opening (32 plugs into 11 on side 8) and the further plug-in pipe into the further second gas inlet opening (32 plugs into 11 on side 9).
The modification is made in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herrmann et al. US 9297276 discloses a similar two housing structure with sealing cord as present application. Adhvaryu et al. US 20130195606 discloses a similar two inlet pump as present application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745